DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
Replacement drawings for Figs 15A, 15B, 15C and 15D were received on 03/04/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 13, 14 and 17-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 13, 17 and 18 contain the limitations “wherein, in a case where the effect of the virtual light is added by the processing unit to the image including a first subject which can be detected by the detection unit and a second subject which cannot be detected by the detection unit, (a) if a difference between a distance to the first subject and a distance to the second subject is a first value, the processing unit adds an effect of the virtual light illuminating the first subject and the second subject, and (b) if the difference between the distance to the first subject and the distance to the second subject is a second value that is greater than the first value, the processing unit adds an effect of the virtual light illuminating the first subject, and does not add an effect of the virtual light illuminating the second subject” and taken in combination with the other claim limitations are not found in the prior art.  Claims 14, 19 and 20 contain the limitations “wherein, in the image including a first subject and a second subject, in a case where the first subject is selected by the selection unit and an effect of the virtual light is to be added, (a) if a difference between a distance to the first . 
The closest prior art, Ogino (U.S. 2017/0251136), Kim (U.S. 2012/0093418), Lehtiniemi (U.S. 2014/0313365), Tang (U.S. 2015/0242683), Lee (U.S. 2015/0222780),    Fukazawa (U.S. 2014/0125784), Lee642 (U.S. 2016/0012642), Kitajima (U.S. 2017/0244882) and Torii (U.S. 2013/0259307), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483